DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to applicant’s argument filed on 29 August 2022. Claims 21-40 are still pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The 112 rejection has been withdrawn.

The only rejection remaining in the application is the double patenting rejection which applicant’s representative respectfully requests that the Examiner hold that rejection in abeyance until allowable subject matter is identified. Accordingly, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10817961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “961” which encompass the same metes, bounds, and limitations. As it can be seen the only addition to the patent “961” are “indication of negative one, algorithm, and counter that is zero” which are recited in the independent claims. However the dependent claims disclosed these terms. The instant application just recites “initial value” instead of “zero”. Therefore, it would be obvious to an artisan at the effective filing date and time of the invention to eliminate the limitations of the narrower claims. Since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Patent Number: 10817961
See Exemplary underlined claims 1-12
1. A computer-implemented system for tracking online communities, comprising: a plurality of users; a memory storing instructions; and at least one processor configured to execute the instructions to: at a first time: label the plurality of users with a community identification of negative one; store the plurality of users into a data store using an algorithm; start a community identification counter, wherein an initial value of the community identification counter is zero; sort the plurality of users, by: determining that a group of the plurality of users belongs to a community, wherein the community has a community identification of zero; labeling each user in the group with the community identification of zero; labeling each user in the group with an algorithm identification, wherein the algorithm identification is associated with the community; determining that one user of the group is a core user; and increasing the community identification counter by one; repeat the sorting until each user of the plurality of users is labeled with a community identification and an algorithm identification; and generate a community dynamics analysis based on the sorting of the plurality of users.
2. The system of claim 1, wherein labeling the algorithm identification to each user comprises determining attributes of each user and associating each attribute with a different algorithm identification.
3. The system of claim 2, wherein the attributes comprise at least one of web browsing history or online purchasing history.
4. The system of claim 1, wherein determining the core user comprises calculating a centrality score of each user in the group and labeling the user with the highest centrality score as the core user.
5. The system of claim 4, wherein calculating the centrality score of each user in the group comprises determining a number of connections each user has to the other users in the group.
6. The system of claim 4, wherein calculating the centrality score of each user in the group comprises determining a distance of each connection between each user and the other users in the group.
7. The system of claim 1, wherein the instructions further comprise, at a second time: determining that a first community with a first community identification comprises one core user; and labeling each user in the first community with the first community identification.
8. The system of claim 1, wherein the instructions further comprise, at a second time: determining that a first community with a first community identification comprises a plurality of core users; determining the community identification associated with each core user of the plurality of core users; determining the core user with the lowest numerical community identification; and labeling each user in the first community with the lowest numerical community identification.
9. The system of claim 1, wherein the instructions further comprise, at a second time: determining that a first community with a first community identification does not comprise a core user; determining that the first community meets a threshold community requirement; determining that the first community is a new community; labeling each user in the first community with a new community identification; and increasing the community identification counter by one.
10. The system of claim 9, wherein the threshold community requirement comprises at least one of a minimum community age or a minimum community size.
11. The system of claim 1, wherein the instructions further comprise, at a second time: determining that a first community with a first community identification does not meet a threshold community requirement; determining that the first community is dissolved; and labeling each user in the first community with a community identification of negative one.
12. The system of claim 11, wherein the threshold community requirement comprises at least one of a minimum community age or a minimum community size.
13. A method for tracking online communities, comprising: a plurality of users; at a first time: labeling the plurality of users with a community identification of negative one; storing the plurality of users into a data store using an algorithm; starting a community identification counter, wherein an initial value of the community identification counter is zero; sorting the plurality of users, by: determining that a group of the plurality of users belongs to a community, wherein the community has a community identification of zero; labeling each user in the group with the community identification of zero; labeling each user in the group with an algorithm identification, wherein the algorithm identification is associated with the community; determining that one user of the group is a core user; and increasing the community identification counter by one; repeat the sorting until each user of the plurality of users is labeled with a community identification and an algorithm identification; and generate a community dynamics analysis based on the sorting of the plurality of users.
14. The method of claim 13, wherein labeling the algorithm identification to each user comprises determining attributes of each user and associating each attribute with a different algorithm identification.
15. The method of claim 13, wherein determining the core user comprises calculating a centrality score of each user in the group and labeling the user with the highest centrality score as the core user.
16. The method of claim 13, further comprising, at a second time: determining that a first community with a first community identification comprises one core user; and labeling each user in the first community with the first community identification.
17. The method of claim 13, further comprising, at a second time: determining that a first community with a first community identification comprises a plurality of core users; determining the community identification associated with each core user of the plurality of core users; determining the core user with the lowest numerical community identification; and labeling each user in the first community with the lowest numerical community identification.
18. The method of claim 13, further comprising, at a second time: determining that a first community with a first community identification does not comprise a core user; determining that the first community meets a threshold community requirement; determining that the first community is a new community; labeling each user in the first community with a new community identification; and increasing the community identification counter by one.
19. The method of claim 13, further comprising, at a second time: determining that a first community with a first community identification does not meet a threshold community requirement; determining that the first community is dissolved; and labeling each user in the first community with a community identification of negative one.
20. A computer-implemented system for tracking online communities, comprising: a plurality of users; a memory storing instructions; and at least one processor configured to execute the instructions to: at a first time: label the plurality of users with a community identification of negative one; store the plurality of users into a data store using an algorithm; start a community identification counter, wherein an initial value of the community identification counter is zero; sort the plurality of users, by: determining that a group of the plurality of users belongs to a community, wherein the community has a community identification of zero; labeling each user in the group with the community identification of zero; labeling each user in the group with an algorithm identification, wherein the algorithm identification is associated with the community; determining that that one user of the group is a core user; and increasing the community identification counter by one; repeat the sorting until each user of the plurality of users is labeled with a community identification and an algorithm identification; at a second time: search the data store; determine that a first group of users of the plurality of users are not core users; remove the community identification associated with each user in the group; and apply the algorithm to the plurality of users in the data store to obtain a set of communities, wherein each community comprises at least one user of the plurality of users and is associated with a community identification and an algorithm identification; if a first community with a first community identification comprises one core user, then label each user in the first community with the first community identification; if a second community with a second community identification comprises a plurality of core users, then determine the community identification associated with each core user of the plurality of core users, determine the core user with the lowest numerical community identification, and label each user in the second community with the lowest numerical community identification; if a third community with a third community identification does not comprise a core user and the third community meets a threshold community requirement, then determine that the third community is a new community, label each user in the third community with a new community identification, and increase the community identification counter by one; if a fourth community with a fourth community identification does not meet a threshold community requirement, then determine that the fourth community is dissolved and label each user in the fourth community with a community identification of negative one; and generate a community dynamics analysis based on the sorting of the plurality of users.

The prior art of record does not teach and suggest the combination of sorting a plurality of users, by: determining that a group of the plurality of users belongs to a community, wherein the community has a community identification of the initial value; labeling each user in the group with the community identification of the initial value; determining that one user of the group is a core user; and increasing the community identification counter by one; repeat the sorting until the plurality of users are labeled with a community identification; and generate a community dynamics analysis based on the sorting of the plurality of users.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454